—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the verdict finding him guilty of criminal possession of a weapon in the second degree (Penal Law former § 265.03) is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). There is no support in the record for his contention that he acted in self defense. In any event, justification is not a defense to a charge of criminal possession of a weapon in the second degree (see, People v Pons, 68 NY2d 264, 267; People v Sebak, 270 AD2d 166, 167, lv denied 95 NY2d 803).
Defendant also contends that the verdict finding him guilty of assault in the second degree (Penal Law § 120.05) is against the weight of the evidence with respect to the element of intent to cause serious physical injury. We disagree. Intent may be “inferred from the totality of conduct of the accused” (People v Horton, 18 NY2d 355, 359, mot to amend remittitur granted 19 NY2d 600, cert denied 387 US 934), and it cannot be said that the jury failed to give the evidence the weight that it should be accorded in that respect (see, People v Bleakley, supra, at 495).
We conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147) and that the sentence imposed is not unduly harsh or severe. We reject defendant’s contention that the preservation requirements of the Criminal Procedure Law are unconstitutional (see, People v Peters, 249 AD2d 987, 988, lv denied 92 NY2d 903). Finally, we conclude that Supreme Court properly denied defendant’s motion to suppress identification testimony by the victim. The victim previously knew defendant, and thus the identification was merely confirmatory (see, People v Thomas, 272 AD2d 892, 894, lv denied 95 NY2d 858). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Criminal Possession Weapon, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.